Citation Nr: 0902818	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  02-07 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for urinary tract 
infection, to include incontinence.

2.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1951 to 
April 1953.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

In an April 2006 decision, the Board denied entitlement to 
service connection for urinary tract infection, to include 
incontinence, and for erectile dysfunction.

In a July 2008 memorandum decision, the United States Court 
of Appeals for Veterans Claims (Court) vacated the Board's 
April 2006 decision with respect to both issues, and remanded 
the claims for readjudication consistent with the Court's 
memorandum decision.

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

As an initial matter, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claims for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Thus, on remand, the RO/AMC should provide 
corrective notice.

Historically, the veteran's service treatment records are 
negative for any complaints or symptoms of either urinary 
incontinence or erectile dysfunction.  However, his service 
treatment records do show that the veteran sought treatment 
in February 1952, July 1952, January 1953, and March 1953 for 
urethritis due to a gonococcal infection.  In addition, he 
was treated in February 1953 for nonspecific urethritis.  The 
veteran's separation examination is negative for any 
genitourinary conditions or erectile dysfunction.

Following discharge from service, the veteran was treated in 
November 1954 for gonorrhea.  He was diagnosed with 
prostatitis in August 1957.  Private hospital records from 
January 1959 reveal that the veteran presented with 
complaints of burning upon urination.  In December 1959, 
while hospitalized for a hemorrhoidectomy, he had difficulty 
voiding following the surgery and had to be catheterized, 
though a discharge summary noted that his symptoms had 
improved by the time of discharge.  He was treated for 
gonorrhea again in 1963 during a period of hospitalization, 
which was found to be "cured" by the time of discharge in 
September 1963.  

A VA examination in September 1974 noted no genitourinary 
abnormalities or complaints.  In May 1983, the veteran 
reported a history of erectile failure for the past three to 
four years.  In an April 1984 statement, a VA physician (Dr. 
Podosky) noted that the veteran suffered from severe erectile 
impotence, attributed at least in part to psychological 
problems.  Psychogenic impotence was also noted in May 1986 
and February 1987 VA treatment records.  In December 1989, 
the veteran presented to VA for a cystometrogram and 
cystoscopy with complaints of decreased flow of stream with 
urinary frequency during the day as well as impotence.  The 
results of the cystometrogram and cystoscopy at that time 
were normal.  In July 1994, the veteran presented to VA with 
complaints of a one-year history of sudden onset bladder 
outlet obstruction symptoms, including urinary frequency, 
urgency, decreased force of stream, post void dribbling, and 
dysuria.  He underwent a transurethral resection of the 
prostate gland (TURP) at that time in July 1994, with a 
discharge diagnosis of benign hyperplasia of the prostate.  
Subsequent private treatment records and VA treatment records 
reflect ongoing complaints of urinary incontinence and 
erectile dysfunction.

The medical evidence of record shows that the veteran 
currently suffers from urinary incontinence and erectile 
dysfunction.  The most recent medical evidence of record, 
dated in March 2006, reflects that the veteran sought 
treatment at a private urology clinic at that time.  It was 
noted that the veteran had a history of seven TURP procedures 
and four transurethral collagen injections.  It was also 
noted that he had undergone a penile prosthesis implant in 
2005, but that this had been removed secondary to infection.  
According to this March 2006 private treatment record, the 
veteran's erectile dysfunction had begun in the early 1980s 
and his urinary incontinence had been present since 2000.  He 
was presently diagnosed with mild stress urinary incontinence 
and erectile dysfunction.

In 2001, the veteran's private physician (Dr. Onel) opined 
that the veteran's urinary incontinence is more likely to be 
related to his service time when he was treated for 
gonococcal infection.  Dr. Onel also opined that the 
veteran's erectile dysfunction is less likely to be directly 
related, but may be indirectly related, as a side effect of 
one of his operative therapies for his incontinence.

In December 2001, after conducting a VA examination of the 
veteran in August 2001 and a concurrent review of the 
veteran's medical records, the VA examiner (Dr. Yalla) opined 
that the urinary incontinence that the veteran developed is 
not related to the gonococcal urethral infection that he 
contracted during his service.  Dr. Yalla also opined that, 
similarly, any erectile dysfunction that the veteran has now 
is not related to gonococcal infection.

In July 2004, Dr. Yalla was asked to provide a rational 
explanation with regard to why the veteran's current urinary 
incontinence and erectile dysfunction are not related to the 
gonococcal urethritis that he contracted in the service.  In 
response, Dr. Yalla noted that the veteran had been treated 
for benign prostatic hypertrophy (BPH) using TURP procedures 
several decades after contracting gonococcal urethritis, and 
that after undergoing such TURP procedures, the veteran 
developed urinary incontinence.  Dr. Yalla opined that 
gonococcal urethritis is not known to be a cause for BPH.  He 
also stated that the veteran's urinary incontinence and 
erectile dysfunction occurred after multiple TURP procedures, 
and that TURP procedures are known to produce such 
disabilities.  As a result of this analysis, Dr. Yalla opined 
that the gonococcal urethritis that the veteran contracted in 
service is not related to the BPH that he developed several 
decades later.  In reference to Dr. Podosky's April 1984 
statement attributing the veteran's erectile dysfunction at 
least in part to psychological problems, Dr. Yalla stated 
that he could not offer an opinion in this direction, nor 
could he opine whether the gonococcal urethritis that the 
veteran contracted in service eventually led to psychogenic 
impotence prior to the development of BPH.

In its July 2008 memorandum decision, the Court found that 
Dr. Yalla's July 2004 opinion is based on an incorrect 
factual premise.  Specifically, the Court noted that Dr. 
Yalla stated that the erectile dysfunction occurred after 
multiple attempts of TURP, while the evidence indicates 
erectile dysfunction was reported prior to TURP surgeries.  
As for the basis for finding the opinion inadequate with 
respect to the urinary incontinence, the Court noted that Dr. 
Yalla "did not address whether the appellant's history of 
prostatitis is related to his current urinary incontinence."  
However, the Board notes that the veteran's prostatitis 
occurred after his discharge from service, and the Court did 
not explain why a post-service diagnosis of prostatitis was 
relevant to the question of whether the current complaints 
are related to the gonococcal urethritis in service.  The 
Board can only presume that the Court is inquiring as to 
whether the gonococcal urethritis in service is related to 
the 1957 post-service diagnosis of prostatitis, and if so, 
whether the prostatitis is related to the current 
genitourinary problems.  The Board further notes that the 
record does not reflect complaints of incontinence prior to 
TURP procedures.

As the Court has found Dr. Yalla's opinion was based on an 
inaccurate factual premise, and Dr. Onel's opinions provided 
no rationale to support the conclusion, the Board finds that 
an additional medical opinion is needed.  On remand, the file 
should be returned to Dr. Yalla for clarification of his 
opinion to address the fact that the veteran complained of 
erectile dysfunction before his TURP surgeries, and to 
address the post service diagnosis of prostatitis.
 
Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that advises the 
veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Return the veteran's claims file to 
Dr. Yalla to obtain a clarifying opinion 
regarding the relationship between the 
veteran's military service and his 
claimed urinary tract infection to 
including urinary incontinence and 
erectile dysfunction.  Following review 
of the claims file, the examiner should 
answer the following questions:  

(a) Was the veteran's post-service 
prostatitis related to his gonococcal 
urethritis in service?  If so, is the 
post service prostatitis more likely, 
less likely, or at least as likely as 
not (50 percent probability) related 
to the current genitourinary diagnoses 
including incontinence.  

(b) The examiner should indicate 
whether his current review of the file 
changes his opinion as to whether the 
veteran's urinary incontinence is 
related to the gonococcal urethritis 
contracted in service.  The examiner 
should acknowledge the complaints of 
burning on urination in 1959, the 
difficulty voiding following surgery 
in late 1959, the treatment for 
gonococcal urethritis in 1963, and the 
complaints of decreased flow of stream 
with urinary frequency in 1989 (prior 
to the first TURP); he should then 
indicate whether such symptoms reflect 
a chronic genitourinary disability 
related to the gonococcal urethritis 
in service.  If so, is that chronic 
genitourinary disability more likely, 
less likely, or at least as likely as 
not (50 percent probability) related 
to the current genitourinary 
diagnoses, including incontinence.  

(c) Accepting the fact that the 
veteran had complaints of erectile 
dysfunction prior to his TURP 
procedures, does the evidence reflect 
a physical cause for his erectile 
dysfunction prior to his first TURP 
procedure?  If so, was the veteran's 
erectile dysfunction more likely, less 
likely, or at least as likely as not 
(50 percent probability) caused by the 
gonococcal urethritis in service?

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.  
If a new examination is deemed necessary 
to answer the questions, one should be 
authorized.  If Dr. Yalla is no longer 
available, then the file should be 
forwarded to another urologist to obtain 
the requested opinions.

4.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefits sought on 
appeal remain denied, then the veteran 
and his representative should be 
furnished with a Supplemental Statement 
of the Case, and be given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

